GLD-331                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 13-1976
                                     ___________

                              ROBERT WASHINGTON,
                                            Appellant

                                           v.

  PHILADELPHIA POLICE DEPARTMENT, HOMICIDE UNIT, SUPERVISORS
 AUTHORITY OFFICIALS, JOHN DOE; OFFICER ROCKS; OFFICER EDWARD J.
               ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (E.D. Pa. Civil No. 2-13-cv-00897)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 11, 2013
            Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                             (Opinion filed: July 22, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Robert Washington is a Pennsylvania prisoner. In March 2013, he commenced this

civil action pursuant to 42 U.S.C. § 1983, alleging: (1) in November 2003, he was

wrongfully arrested pursuant to a warrant, taken into custody, and charged with murder,
robbery, and several related crimes; (2) at the time, he was a minor with a long history of

drug abuse and a learning disability; (3) he was not administered Miranda warnings; (4)

following his arrest, he was harassed, threatened, coerced, tricked, and interrogated

outside the presence of his legal guardians and without the benefit of an attorney; and (5)

eventually, counsel was appointed, but counsel conspired with the prosecutor and coerced

him into pleading guilty to all charges. He claimed mental anguish, shock,

embarrassment, slander, libel, and humiliation, as well as violations of his procedural and

substantive due process rights under the First, Third, Fourth, Fifth, Eighth, and

Fourteenth Amendments. According to Washington, he was unable to file this action

previously due to several extraordinary and special circumstances, including his minority,

his incompetence, psychotropic medication, and the conditions of his confinement. He

sought damages and a declaratory judgment acknowledging the multiple violations of his

due process rights.

       The District Court dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

for failure to state a claim upon which relief may be granted. The District Court

concluded that: (1) Washington’s claims are barred by Heck v. Humphrey, 512 U.S. 477,

486-87 (1994) (to recover damages, a § 1983 plaintiff must prove that his conviction or

sentence has been reversed, expunged, declared invalid, or otherwise called into

question), see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (absent prior

invalidation of conviction of sentence, § 1983 action is barred, regardless of remedy

sought); (2) to the extent his Fourth Amendment claims were not barred by Heck, see

Wallace v. Kato, 549 U.S. 384, 395 n.5 (2007), they were time-barred by Pennsylvania’s

                                             2
two-year statute of limitations, see Wallace, 549 U.S. at 387; 42 Pa. Cons. Stat. § 5524;

(3) Washington was not entitled to tolling sufficient to maintain his complaint, noting that

he had filed habeas petitions in 2007 and 2009, asserting similar claims, see Staehr v.

Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (explaining that the

court may take judicial notice of prior lawsuits); and (4) amendment of his complaint

would be futile, see Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Washington appeals pro se. Because we granted him leave to proceed in forma

pauperis, we must screen this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B) to determine

whether it should be dismissed as frivolous. An appeal is frivolous if it “lacks an arguable

basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). We

conclude that there is no arguable basis to challenge the District Court’s decision to

dismiss Washington’s complaint for the reasons set forth in its memorandum. We also

agree that amendment of his complaint would be futile. Grayson, 293 F.3d at 108.

Accordingly, we will dismiss this appeal as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).




                                             3